MEMORANDUM**
Kenneth Perry appeals his guilty-plea conviction and 6-month sentence imposed for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Perry’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Perry has not filed a pro se supplemental brief.
Our review of the Anders brief and our independent review of the record under *688Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.